DETAILED ACTION
Applicant's arguments filed on 01/13/2022 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 01/13/2022.  These drawings are acceptable.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…a drain terminal for connecting to a drain of the synchronous rectifier switch transistor; a timer for timing a detection period beginning when the gate driver has switched on the synchronous rectifier switch transistor and ending when a voltage of the drain terminal exceeds a negative threshold voltage; and a logic circuit configured to compare the detection period to a threshold period to detect whether the synchronous rectifier switch transistor has a partially-open fault condition.”
Claim 12; prior art of record fails to disclose either by itself or in combination:  “…a timer for timing a detection period beginning when the gate driver has switched on the synchronous rectifier switch transistor and ending when a voltage of the gate terminal exceeds a positive threshold voltage; and a logic circuit configured to detect whether the synchronous rectifier switch transistor has a gate open fault condition responsive to the detection period being shorter than a first threshold period.”
“…while the synchronous rectifier switch transistor is on, beginning a timing of a first detection period responsive to a drain-to-source voltage of the synchronous rectifier switch transistor being greater than a negative threshold voltage; ending the timing of the first detection period responsive to switching off of the synchronous rectifier switch transistor; and detecting a partially-open fault condition for the synchronous rectifier switch transistor responsive to the first detection period being shorter than a first threshold period.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838